Case 2:20-mj-13171-LDW Document1 Filed 04/15/20 Page 1 of 4 PagelD: 1

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

UNITED STATES OF AMERICA : Hon. Leda Dunn Wettre
Vv. : Mag. No. 20-13171 (LDW)
JOSE MARCELO VARGAS, : CRIMINAL COMPLAINT

 

a/k/a “Jose Vargas” |

I, lan Patel, the undersigned complainant being duly sworn, state the
following is true and correct to the best of my knowledge and belief:

SEE ATTACHMENT A
I further state that 1 am a Deportation Officer with the United States
Department of Homeland Security, Immigration and Customs Enforcement,
and that this complaint is based on the following facts:

SEE ATTACHMENT B

™)

Yan Pat
Deportation Officer

Immigration and Customs Enforcement
J.S. Department of Homeland Security

 

Deportation Officer Ian Patel attested to this Affidavit by telephone pursuant to
FRCP 4.1(b)(2)(A) on this 15t day of April, 2020 in the District of New Jersey.

HONORABLE LEDA DUNN WETTRE NbctShee- Sikign. WakieLat)

UNITED STATES MAGISTRATE JUDGE Signature of Judicial Officer
Case 2:20-mj-13171-LDW Document

1 Filed 04/15/20 Page 2 of 4 PagelD: 2

ATTACHMENT A

On a date on or after April 20, 20

in Passaic County, in the District of Ne

 

10, and on or before February 1, 2020,
Jersey, and elsewhere, the defendant,

JOSE MARCELO VARGAS,
a/k/a “Jose Vargas,”

being an alien, and on or about Janua

11, 2007, having been convicted in

the Superior Court of New Jersey, Hudson County, of Criminal Sexual Contact,
in the Fourth Degree, in violation of Section 2C:14-3(b) of the New Jersey Code

and having departed from the United States while an order of deportation was

of Criminal Justice, a felony, and ed Sate having been deported and removed

outstanding, did knowingly and volunt
found in the United States without the

Homeland Security expressly consentin

admission to the United States prior to
the United States.

ily enter, attempt to enter, and was
Attorney General or the Secretary of
g to the defendant’s re-applying for
his re-embarkation at a place outside

In violation of Title 8, United States Code, Sections 1326(a) and

1326(b)(1).

 
Case 2:20-mj-13171-LDW Document

ATTACH

I, lan Patel, am a Deportation Offi
Security, Immigration and Customs Enf
with the facts set forth herein based on
conversations with other law enforceme
documents, and items of evidence. Whe
herein, they are related in substance an
submitted for a limited purpose, I have
know concerning this investigation. Wh
a particular date, I am asserting that it

1. The defendant, JOSE MARCH
“Defendant”), is a citizen of El Salvador
national of the United States.

2. On or about June 23, 2006, t
Hudson County Prosecutor’s Office in N
sexual assault related offenses, includiy
Contact, in the Fourth Degree, in violat
Jersey Code of Criminal Justice

3. On or about January 11, 200
Superior Court of New Jersey, Hudson
the Fourth Degree, in violation of Sectic¢
Criminal Justice was subsequently sen
three years’ probation, the circumstana

4, Thereafter, on or about Marcl
removed from the United States to El S
in Newark, New Jersey.

5. On or about April 20, 2010, t
United States to El Salvador. Shortly be
on or about April 20, 2010, an official fi
Defendant.

6. At some point after his April
re-entered the United States without pe
General or the Secretary of Homeland §

7. On or about February 1, 202
West Milford, New Jersey.

1 Filed 04/15/20 Page 3 of 4 PagelD: 3

[MENT B

cer with the Department of Homeland
forcement (“ICE”). I am fully familiar
my own investigation, my

mt officers, and my review of reports,

re statements of others are related

id part. Because this complaint is being
mot set forth each and every fact that |
ere I assert that an event took place on
took place on or about the date alleged.

LO VARGAS, a/k/a “Jose Vargas,” (the
and he neither is a citizen nora

Ihe Defendant was arrested by the
lew Jersey, for committing various

hg but not limited to, Criminal Sexual
ion of Section 2C:14-3(b) of the New

7, the Defendant pled guilty in the
County, to Criminal Sexual Contact, in
mm 2C:14-3(b} of the New Jersey Code of
tenced to 2 days’ jail time credited and
e of which offense constitute a felony.

h 11, 2010, the Defendant was ordered
alvador by an Immigration Judge sitting

he Defendant was removed from the
»fore his removal from the United States
rom ICE took a fingerprint from the

20, 2010 removal, the Defendant
‘rmission from either the Attorney
security.

0, the Defendant was arrested by ICE in

 
Case 2:20-mj-13171-LDW Document

8.
for Criminal Sexual Contact was compa

record and the February 1, 2020 fingerf

ICE’s custody. All the fingerprints were

9. Prior to the Defendant’s reent

Attorney General nor the Secretary of H

Defendant re-entering the United States
waiver allowing him to re-enter the Unit

A fingerprint taken from the ]

: Filed 04/15/20 Page 4 of 4 PagelD: 4

Defendant pursuant to his 2006 arrest
red to his April 20, 2010 deportation
‘rints that were taken after he entered
found to be identical.

ry into the United States, neither the
pmeland Security consented to the

. The Defendant also did not receive a
ed States.

 
